DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,322,549 (Borque) in view of US 2001/0035390 (Vilacha Zanoni), and in view of GB 963,064 (Lister).
Regarding Claim 1, Bourque discloses a crown-type in its state prior to its closure for to seal a mouth of a crown finish or threaded crown finish glass bottle (crown cap 10, as illustrated in FIGS. 1A and 1B, includes a substantially circular top member 14 about which a circumferential skirt 18 downwardly depends., column 2 lines 50-52), the crown-type cap comprises an outer face, formed by a circular wall (top member 14, figure 1B), a curved wall perimetrically to the circular wall (transitional region between top member 14 and skirt 18, figures 1A and 1B), and a closure skirt radially descending downwards and outwards from the curved wall and formed by a plurality of protrusions and intercalated depressions (skirt 18 has alternating crests 34 and lands 30 with flute sidewalls therebetween, figure 1B). 

a) the cap comprising a laminated piece of inner face and outer face; and 
b) the crown-type cap is characterized in that the curved wall has a curve radius of 1.5 mm (0.590551 in) to 1.9 mm (0.748031 in) and an arc below 86°.
Regarding modification (a), Vilacha Zanoni, in the same field of invention, discloses a cap comprised of a laminated piece of inner face and outer face (liner 30 and top 22, figure 2A). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the closure of Bourque, providing the laminated piece of inner face and outer face, as taught by Vilacha Zanoni, moitivated by the benefit of providing a flexible seal.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding modification (b), Examiner notes that Vilacha Zanoni teaches in para. [0023] that “[p]rior art crowns 1, as shown in FIGS. 1A-1C, have a curved portion 2 with a radius of 0.068-0.075 inch (1.7-1.9 mm).”  As such, Vilacha Zanoni explicitly teaches a portion of the claimed radius of curvature. 
Examiner further notes Lister Figure 3, wherein it can be seen that the curved wall (3) has an arc that is clearly less than 90 degrees, due to the combination of the domed end panel (2; also partially to accommodate a sealing liner 4 similar to that of Vilacha Zanoni) and the downwardly and outwardly flaring of sidewall (1), in order to conform to the contour of the container finish.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the crown-type closure cap of Bourque, forming the curved wall to have a radius of curvature of 1.5 mm (0.590551 in) to 1.9 mm (0.748031 in) and an arc below 86° as taught by the combined teachings of Vilacha Zanoni and Lister, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to facilitate installation of the cap to a specific bottle size.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, Examiner notes that as discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court in support of an obviousness rejection. Examples 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding the result-effective variable, Examiner notes that Vilacha Zanoni explicitly teaches in para. [0024] that “[f]or others finish models recommended by GPI, it will be apply the same idea: To have the internal curved portion with a radius equal to finish contour curvature radius.”  Thus it is clearly recognized in the prior art, for the curvature of curved portions, to vary the radius of curvature, achieving the result of conforming to the contour of the container finish on which the closure is applied.  Regarding the radius of curvature of the arc of the curved wall, Examiner again asserts it would be obvious to one having ordinary skill in the art to vary this radius of curvature in order to conform to the contour of the container finish.  For example, Examiner notes Lister Figure 3, wherein it can be seen that the curved wall (3) has an arc that is clearly less than 90 degrees, due to the combination of the domed end panel (2; also partially to accommodate a sealing liner 4 similar to that of Vilacha Zanoni) and the downwardly and outwardly flaring of sidewall (1), in order to conform to the contour of the container finish.  As such, Examiner asserts one of ordinary skill would recognize that varying the radius of curvature of the curved portion, as well as the arc length of this curvature, achieves the result of conforming to the contour of a container finish.  
Regarding Claim 2, modified Bourque discloses the invention as shown above in Claim 1. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a cap being characterized in that the curved wall has an arc from 68° to 76°, motivated by the benefit of installation of the cap to a specific bottle size, and since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 3, modified Bourque discloses the invention as shown above in Claim 1. 
Bourque is silent regarding the cap being characterized in that it has an axial height of 5.3 mm (0.208661 in) to 5.8 mm (0.228346 in).
Vilacha Zanoni, in the same field of invention, discloses a cap being characterized in that it has an axial height of 5.3 mm (0.208661 in) to 5.8 mm (0.228346 in) (A reduction of the cork disk's thickness from 1/8 inch to 1/16 inch, and consequently, a reduction of the height in the skirt wall from 0.262 inch (Standard Crown) to approximately 0.228 inch (named "Short Skirt") was accomplished., paragraph 0004).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dimensions of Vilacha Zanoni with the invention of Bourque. The motivation for doing so would be to reduce materials consumption.
Regarding Claim 4, modified Bourque discloses the invention as shown above in Claim 1. 
Bourque is silent regarding the cap being characterized in that it is formed from a laminated circular cut of a diameter of 33.4949 mm (1.3187 in) to 35.5346 mm (1.399 in).
Vilacha Zanoni, in the same field of invention, discloses a cap characterized in that it is formed from a laminated circular cut of a diameter of 33.4949 mm (1.3187 in) to 35.5346 mm (1.399 in) (For example, for finish 26-600 and related, the blank diameter of crown shells 20 must be reduced from 1.4446 inch (36.694 mm) to 1.3979 inch (35.506 mm)., paragraph 0025). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dimensions of Vilacha Zanoni with the invention of Bourque, motivated by the benefit of installation of the cap to a specific bottle size.
Regarding Claim 5, modified Bourque discloses the invention as shown above in Claim 1, characterized in that each protrusion includes an inverted triangular wall formed between a pair of opposite convex flanks (crest 34 is adjacent to sidewalls 38, figure 1B), wherein the inverted triangular wall descends from the curved wall outwards from the crown-type cap and joined with the convex flanks (crest 34 and sidewalls 38 descend from upper end of skirt 18, figure 1B); and each depression includes a central wall formed between a pair of opposite convex flanks, and a lower wall (lands 30 are shown to have a central wall and lower wall between sidewalls 38, figure 1B), wherein the central wall descends from the curved wall substantially parallel to the axis of the crown-type cap and is joined with the opposite convex flanks (lands 30 are shown to be parallel to the cap 10, figure 1B), and wherein the lower wall descends from the central wall and from the opposite convex flanks outwards from the crown-type cap (land 30 is shown to be descend from upper depression with sidewalls 38 on either side, figure 1B).
Bourque is silent wherein the depressions include a flat central wall and a concave lower wall. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a flat central wall and a concave lower wall for the depressions, motivated by the benefit of allowing for mating with differing thread geometry.  Moreover, Examiner notes that as discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court in support of an obviousness rejection. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  Thus regarding the assertion that it would be obvious to modify the prior art to teach the claimed size/dimensions, Examiner notes MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 6, modified Bourque discloses the invention as shown above in Claim 5, characterized in that each depression has a width less than the width of each protrusion (width A is wider than width B, figure 1B). 
Bourque is silent regarding each protrusion has a width less than the width of each depression. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the width elements A and B of Bourque so that the protrusion has a width less than the width of the depression, motivated by the benefit of allowing for differing securing forces for various bottle types, and because such a modification would involve a mere change in the size of a component. 
Regarding Claim 7, modified Bourque discloses the invention as shown above in Claim 5. 
Bourque is silent regarding the cap being characterized in that the inverted triangular wall defines a curve radius of 8.74 mm (0.3440 in) to 9.04 mm (0.3559 in). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the cap being characterized in that the inverted triangular wall defines a curve radius of 8.74 mm (0.3440 in) to 9.04 mm (0.3559 in), since where the general conditions of the claim are disclosed in the prior art, motivated by the benefit of facilitating installation of the cap to a specific bottle size, and because discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding Claim 8, modified Bourque discloses the invention as shown above in Claim 1, characterized in that the closure skirt has from 17 to 27 protrusions (For example, crown cap 10 may include twenty seven flutes 26 and lands 30., column 2 lines 63-64).
Regarding Claim 9, Bourque discloses a closed crown-type cap sealing a mouth of a crown finish or threaded crown finish bottle (FIG. 2 depicts a crown cap crimped onto a bottle neck of a bottle. As shown, a crown cap 50 may be crimped onto a threaded portion 54 of a bottle neck 58., column 3 lines 9-11), the closed crown-type cap formed by a circular wall (top member 14, figure 1B), a curved wall perimetrically to the circular wall (transitional region between top member 14 and skirt 18, figures 1A and 1B), and a closure skirt separately bent over the mouth of the glass bottle and radially skirt 18, figure 1B), the closed crown-type cap characterized in that the closure skirt includes lower protrusions and intercalated gripping depressions (skirt 18 has alternating crests 34 and lands 30 with flute sidewalls 38 therebetween, figure 1B), wherein each lower protrusion includes a central depression between a pair of second opposite convex flanks and each gripping depression includes a fastening notch and a contact wall (As shown, each flute 70 includes a recess 78. The recesses 78 may form groove-like channels that are open at a bottom edge 82 of the skirt 66. Preferably, at least a majority of the recesses 78 contact the threaded-portion 54 of the neck 58, column 3 lines 18-22, figure 2). 
Bourque teaches all limitations substantially as claimed, but fails to teach: 
a) the cap consisting of a laminated piece, and
b) the curved wall having an arc less than 86°.
Regarding modification (a), Vilacha Zanoni, in the same field of invention, discloses a cap comprised of a laminated piece of inner face and outer face (liner 30 and top 22, figure 2A). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the closure of Bourque, providing the laminated piece of inner face and outer face, as taught by Vilacha Zanoni, moitivated by the benefit of providing a a flexible seal.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding modification (b), Examiner notes that Vilacha Zanoni appears to show the curved wall (2) having an arc less than 90 degrees, but fails to explicitly teach the angle.  However, the reference explicitly teaches in para. [0024] that “[f]or others finish models recommended by GPI, it will be apply the same idea: To have the internal curved portion with a radius equal to finish contour curvature radius.”  Thus it is clearly recognized in the prior art, for the curvature of curved portions, to vary the radius of curvature, achieving the result of conforming to the contour of the container finish on which the closure is applied.  
Lister Figure 3 shows that the curved wall (3) has an arc that is clearly less than 90 degrees, due to the combination of the domed end panel (2; also partially to accommodate a sealing liner 4 similar to that of Vilacha Zanoni) and the downwardly and outwardly flaring of sidewall (1), in order to conform to the contour of the container finish.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the crown-type closure cap of Bourque, forming the curved wall to have a radius of curvature of 1.5 mm (0.590551 in) to 1.9 mm (0.748031 in) and an arc below 86° as taught by the combined teachings of Vilacha Zanoni and Lister, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to facilitate installation of the cap to a specific bottle size.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, Examiner notes that as discussed in MPEP § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court in support of an obviousness rejection. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  Thus regarding the assertion that it would be obvious to modify the prior art to teach the claimed size/dimensions, Examiner notes MPEP 2144.04(IV)(A):
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding the result-effective variable, Examiner notes that Vilacha Zanoni explicitly teaches in para. [0024] that “[f]or others finish models recommended by GPI, it will be apply the same idea: To have the internal curved portion with a radius equal to finish contour curvature radius.”  Thus it is clearly 3) has an arc that is clearly less than 90 degrees, due to the combination of the domed end panel (2; also partially to accommodate a sealing liner 4 similar to that of Vilacha Zanoni) and the downwardly and outwardly flaring of sidewall (1), in order to conform to the contour of the container finish.  As such, Examiner asserts one of ordinary skill would recognize that varying the radius of curvature of the curved portion, as well as the arc length of this curvature, achieves the result of conforming to the contour of a container finish.  
Regarding Claim 10, modified Bourque discloses the invention as shown above in Claim 9, characterized in that each gripping depression has a width higher in its free edge and a width lower in its edge that is joined to the curved wall (recess 78 is shown to be wider at bottom open edge than at upper wall edge, figure 2), and each lower protrusion has a lower width in its free edge and a width higher in its edge that is joined to the curved wall (protrusions around recess 78 are shown wider at upper wall edge than at lower open edge, figure 2).
Regarding Claim 11, modified Bourque discloses the invention as shown above in Claim 9, characterized in that the closure skirt further includes an interengagement threaded to threads of the mouth of the threaded crown finish glass bottle (The recesses 78 may form groove-like channels that are open at a bottom edge 82 of the skirt 66. Preferably, at least a majority of the recesses 78 contact the threaded portion 54 of the neck 58, column 3 lines 19-22).
Regarding Claim 12, modified Bourque discloses the invention as shown above in Claim 9. 
Bourque is silent regarding the cap being characterized in that it has an axial height of 5.3 mm (0.208661 in) to 5.8 mm (0.228346 in).
Vilacha Zanoni, in the same field of invention, discloses a cap being characterized in that it has an axial height of 5.3 mm (0.208661 in) to 5.8 mm (0.228346 in) (A reduction of the cork disk's thickness from 1/8 inch to 1/16 inch, and consequently, a reduction of the height in the skirt wall from 0.262 inch (Standard Crown) to approximately 0.228 inch (named "Short Skirt") was accomplished., paragraph 0004).
It would have been obvious to one of ordinary skill in the art at the time the Invention was made to combine the dimensions of Vilacha Zanoni with the invention of Bourque. The motivation for doing so would be to reduce materials consumption.
Regarding Claim 13, modified Bourque discloses the invention as shown above in Claim 9. Bourque is silent regarding the cap being characterized in that it is formed from a laminated circular cut of a diameter of 33.4949 mm (1.3187 in) to 35.5346 mm (1.399 in).
Vilacha Zanoni, in the same field of invention, discloses a cap characterized in that it is formed from a laminated circular cut of a diameter of 33.4949 mm (1.3187 in) to 35.5346 mm (1.399 in) (For example, for finish 26-600 and related, the blank diameter of crown shells 20 must be reduced from 1.4446 inch (36.694 mm) to 1.3979 inch (35.506 mm)., paragraph 0025). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the dimensions of Vilacha Zanoni with the invention of Bourque, motivated by the benefit of facilitating installation of the cap to a specific bottle size.
Regarding Claim 14, modified Bourque discloses the invention as shown above in Claim 9 (as best understood), characterized in that each gripping depression has a width higher in its free edge and a width lower in its edge that is joined to the curved wall (recess 78 is shown to be wider at bottom open edge than at upper wall edge, figure 2), and each lower protrusion has a width lower in its free edge and a width higher in its edge that is joined to the curved wall (protrusions around recess 78 are shown wider at upper wall edge than at lower open edge, figure 2).
Regarding claim 19, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art.  See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  Thorpe, 777 F.2d at 697, 227 USPQ at 966; In re Marosi, 710 F2.d 799, 218 USPQ 289 (Fed. Cir. 1983).

Response to Arguments
5.	Applicant's arguments filed August 7, 2020 have been fully considered but they are not persuasive.
a) Applicant argues that the combined teachings of Borque modified in view of Vilacha Zanoni fails to recognize result-effective variables.
Examiner disagrees, noting that Vilacha Zanoni explicitly teaches in para. [0024] that “[f]or others finish models recommended by GPI, it will be apply the same idea: To have the internal curved portion with a radius equal to finish contour curvature radius.”  Thus it is clearly recognized in the prior art, for the curvature of curved portions, to vary the radius of curvature, achieving the result of conforming to the contour of the container finish on which the closure is applied.  
Regarding the radius of curvature of the arc of the curved wall, Examiner again asserts it would be obvious to one having ordinary skill in the art to vary this radius of curvature in order to conform to the contour of the container finish.  For example, Examiner notes Lister Figure 3, wherein it can be seen that the curved wall (3) has an arc that is clearly less than 90 degrees, due to the combination of the domed end panel (2; also partially to accommodate a sealing liner 4 similar to that of Vilacha Zanoni) and the downwardly and outwardly flaring of sidewall (1), in order to conform to the contour of the container finish.  As such, Examiner asserts one of ordinary skill would recognize that varying the radius of curvature of the curved portion, as well as the arc length of this curvature, achieves the result of conforming to the contour of a container finish.  
Lastly, Examiner reiterates that Applicant’s arguments do not dispute any physical structures lacking in the prior art.  Examiner asserts that the result is to apply the closure in order to seal a container of specific size and shape, further noting that the claims are drawn to the closure, with the intended use of being applied to the container (i.e. the claims are drawn to the subcombination closure, placing the bottle itself outside of the scope of the claims).  The ground of rejection does not seek to simply modify the closure to change the shape; the stated motivation in the Action is to apply the closure to a bottle having a shape (e.g. curvature of the container rim) that would warrant varying the shape of the closure in order to seal such a container.  It is well known in the bottle art that container rims vary greatly in size and 
	b) Applicant argues that Vilacha Zanoni fails to teach a value for the arc of the curved wall.
	Examiner notes that the reference does not appear to explicitly teach this value; however, one of ordinary skill in the art will recognize from Figures 1a, 1b, 2a, or 2b that the curved wall has an arc of less than 90 degrees.  For example, Figure 1b shows a curved top wall (1), thus making the curved wall (2) less than 90 degrees (because the top wall is not flat in order to make a right angle with the closure sidewall).
	c) Applicant argues that Vilacha Zanoni teaches the radius of curvature of the curved wall is about 0.157 in (4 mm).  	Examiner notes that this radius of curvature is for a specific series of closures (“26-600, 26-650”; para. [0023]), and that the very next sentence notes that “[p]rior art crowns 1, as shown in FIGS. 1A-1C, have a curved portion 2 with a radius of 0.068-0.075 inch (1.7-1.9 mm).”  As such, Vilacha Zanoni actually explicitly teaches a portion of the claimed radius of curvature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JAMES N SMALLEY/Examiner, Art Unit 3733